Citation Nr: 0334769	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  94-34 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right wrist injury.  

2.  Entitlement to service connection for residuals of a 
right elbow injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1969 
to February 1971 and from November 1990 to May 1991.  In 
addition, the veteran had reserve service in the United 
States Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the RO, in pertinent 
part, denied the issues of entitlement to service connection 
for residuals of a right wrist injury and for residuals of a 
right elbow injury.  

Also by the May 1993 rating action, the RO denied service 
connection for residuals of injuries to the right shoulder, 
right ankle, and back.  Following receipt of notification of 
the decision, the veteran perfected a timely appeal with 
respect to the denial of these service connection claims.  In 
addition, by a June 1995 rating action, the RO denied the 
issue of entitlement to service connection for residuals of a 
neck injury.  Following receipt of notification of the 
decision, the veteran perfected a timely appeal with respect 
to the denial of this service connection claim.  

Subsequently, by a July 2001 rating action, the RO granted 
service connection for cervical strain with degenerative 
changes of the cervical spine (10% from May 1991) and for 
residuals of a right ankle injury with arthritis (0% from 
September 1991 and 10% from March 2001).  Further, by an 
April 2002 rating action, the RO granted service connection 
for residuals of a back injury and awarded the following 
evaluations for this disability:  noncompensable from 
September 1991, 10% from November 1996, and 20% from January 
2002.  Additionally, by a May 2002 rating action, the RO 
granted service connection for status post-operative 
impingement syndrome of the right shoulder and awarded a 
10 percent evaluation for this disability, effective from May 
1991.  

A complete and thorough review of the claims folder indicates 
that, although the veteran was notified of these awards, he 
did not initiate an appeal regarding either the ratings, or 
effective dates, assigned to the service-connected 
disabilities.  Consequently, claims regarding the veteran's 
service-connected neck, right ankle, right shoulder, and back 
are not before the Board for appellate review at this time.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In July 2003, the Board remanded the case to the RO in order 
to schedule the veteran for a personal hearing before a 
Veterans Law Judge at the RO.  The veteran failed to appear 
for such hearing.  As the veteran has neither submitted good 
cause for failure to appear or requested to reschedule the 
hearing, the request for a hearing is deemed withdrawn and 
the Board will continue with the appeal.  See 38 C.F.R. 
§ 20.704(d) (2003).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  A chronic right wrist disability was not shown in 
service, or shown to be otherwise related to any incident of 
the veteran's military duty.  

3.  A chronic right elbow disability, to include arthritis of 
this joint, was not shown in service, or shown to be 
otherwise related to any incident of the veteran's military 
duty.  Additionally, arthritis of the right elbow was not 
shown within one year after the veteran's discharge from 
service.  


CONCLUSIONS OF LAW

1.  A chronic right wrist disability was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2003).  

2.  A chronic right elbow disability, to include arthritis of 
this joint, was not incurred in or aggravated by active 
military duty, and arthritis of the right elbow may not be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  VA regulations have also been 
revised as a result of these changes and is effective from 
November 9, 2000, except that the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  In 
the statement of the case furnished in July 1993; numerous 
supplemental statements of the case issued in January 1994, 
November 1994, June 1995, March 1996, September 1996, October 
1996, August 1998, and May 2002; as well as a letter 
forwarded to the veteran in April 2002, the RO informed the 
veteran of the provisions of the VCAA, the criteria used to 
adjudicate his service connection claims, the particular type 
of evidence needed to substantiate these issues, as well as 
the specific information needed from him.  In particular, the 
Board notes that in the April 2002 letter, the RO 
specifically notified the veteran of the information or 
evidence needed from him.  Additionally, the RO advised the 
veteran that it would try to obtain any available additional 
evidence or information that he informed the RO existed to 
help substantiate his claim.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  A review of 
the claims folder indicates that the RO has obtained 
available service medical records and all relevant 
post-service treatment records adequately identified by the 
veteran.  In addition, the RO has accorded the veteran 
multiple VA orthopedic examinations during the current 
appeal.  In this regard, the Board notes that the veteran was 
most recently accorded a VA orthopedic examination of his 
right upper extremity in March 2001.  Upon realization that 
the report of this evaluation did not contain the requested 
opinions concerning the etiology of the relevant conditions, 
the RO returned the veteran's claims folder to the examiner 
who had conducted the examinations for an addendum containing 
such information.  In August 2001, the examiner provided the 
requested data.  

Moreover, the Board acknowledges that, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

In this regard, the Board acknowledges that the RO has not 
notified the veteran of the proper time period within which 
to submit requested evidence (one year).  Significantly, 
however, as the Board has previously discussed in this 
decision, the letter that the RO furnished to the veteran to 
inform him of the particular type of information needed from 
him and of the RO's responsibility of trying to obtain any 
available additional evidence of which he informed the agency 
existed was issued in April 2002, more than one-and-a-half 
years ago.  Importantly, the veteran failed to respond to the 
RO's letter.  Furthermore, the veteran was scheduled to 
present testimony at a personal hearing before a Veterans Law 
Judge at the Board in Washington, D.C. in October 2002.  He 
cancelled this hearing due to a lack of funds for travel 
expenses.  Thereafter, in October 2003, the veteran was 
scheduled to present testimony at a personal hearing at the 
RO before a Veterans Law Judge.  He failed to report to this 
hearing.  

A complete and thorough review of the claims folder indicates 
that the veteran has submitted all of the information and 
evidence that he has with regard to his service connection 
claims.  There are no outstanding references to VA or private 
medical care providers.  Further, on two separate occasions, 
the veteran was scheduled to present testimony concerning the 
issues on appeal but cancelled the first one and failed to 
report to the second one.  Consequently, the Board concludes 
that a remand to cure the procedural defect (by informing the 
veteran that, notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice) 
is not necessary.  

Factual Background

Service personnel records indicate that, while serving as a 
tractor operator during a short period of active duty for 
training in June 1989, the veteran was involved in a vehicle 
accident.  A military investigation into the mishap resulted 
in a finding that the causes of the accident included 
improper licensing procedures, difficult terrain, and the 
loss of air pressure.  The veteran, who reported that he had 
taken corrective action to try to regain control of the 
vehicle before he finally abandoned it, was found to be 
mentally sound.  Intentional misconduct or neglect, on the 
part of the veteran, was determined not to be the proximate 
cause of the accident.  

Following this accident, the veteran was admitted to the 
hospital for treatment for neck, shoulder, and back pain.  A 
physical examination conducted upon admission included the 
veteran's complaints of abrasions on multiple joints, 
including his right elbow as well as objective evaluation 
findings of abrasions (measuring approximately 
5 x 10 centimeters) with bits of gravel over the elbow and 
full range of motion of this joint.  The veteran's right 
elbow was found to be neurovascularly intact.  The examiner 
assessed abrasions.  

Approximately one-and-a-half weeks after the accident in June 
1989, the veteran sought follow-up treatment for his various 
sprains and contusions.  He reported having sustained a 
sprain to his right wrist and that this joint was painful as 
a result of the injury.  He made no complaints regarding his 
right elbow.  The examiner did not examine the veteran's 
right wrist or right elbow.  

Approximately two weeks later in June 1989, the veteran 
sought treatment for complaints of right wrist pain.  One 
month later in July 1989, the veteran underwent a 
radiographic evaluation of his right wrist and right elbow.  
According to the reports of these x-rays, the films were 
negative.  

In November 1990, the veteran underwent a periodic reserve 
duty examination.  According to the report of this 
evaluation, the veteran's right upper extremity (including 
strength and range of motion) was normal.  

At a VA examination conducted in May 1992, the veteran 
reported that the June 1989 motor vehicle accident injured 
the back of his head as well as his right shoulder, right 
ankle, right wrist and right elbow.  With regard to his right 
wrist, he reported sustaining a laceration to the palm of his 
right hand as a result of the accident and complained of a 
"chronic dull ache intermittently" since that time.  With 
regard to his right elbow, he reported sustaining only 
superficial abrasions as a result of the motor vehicle 
accident and experiencing, since then, an occasional dull 
ache particularly when he rests his arm on hard surfaces such 
as desks or chairs.  The veteran denied having any limitation 
of motion of either of these joints.  

A physical examination conducted on the veteran's right elbow 
at that time demonstrated no limitation of motion, pain, 
tenderness, or swelling.  A physical evaluation was not 
completed on the veteran's right wrist.  The examiner 
diagnosed residuals of an old right elbow injury, to include 
pain but no limitation of motion, and noted that the 
veteran's symptoms were improving.  The examiner did not 
diagnose a right wrist disability.  

At a Medical Board examination conducted in December 1992, 
the veteran complained of right neck and shoulder pain as 
well as right hand numbness.  He made no complaints regarding 
either his right wrist or his right elbow.  A physical 
examination of the veteran's upper extremities demonstrated 
normal strength and normal deep tendon reflexes.  The 
veteran's arms were also found to be neurovascularly intact.  
The examiner did not diagnose a disability of either of these 
joints.  

At a personal hearing conducted before a hearing officer at 
the RO in September 1993, the veteran testified that, as a 
result of the June 1989 motor vehicle accident, he injured 
his right wrist and wrist elbow and that, since that time, he 
has experienced soreness in these joints.  Hearing transcript 
(T.) at 1, 10-11, 18.  

At a VA joints examination conducted approximately two weeks 
later in September 1993, the veteran reported that he hurt 
his right wrist and right elbow in the June 1989 motor 
vehicle accident.  A physical examination of the veteran's 
right wrist demonstrated full range of motion without pain.  
The veteran reported that he had a chip fracture in his right 
elbow and that he could feel the chip.  The examiner noted 
that he could not feel the chip.  X-rays taken of the 
veteran's right elbow showed the presence of a spur at the 
coronoid process of the right ulna but no acute fracture or 
dislocation.  X-rays taken of the veteran's right wrist were 
unremarkable.  The examiner concluded that the veteran's 
right wrist and right elbow were normal.  

In November 1996, the veteran underwent a VA general medical 
examination.  According to the report of this evaluation, the 
veteran's right elbow and right wrist had no abnormalities.  

Thereafter, in September 1997, the veteran underwent a VA 
joints examination.  At that time, he complained of pain in 
his right wrist but denied having limitation of motion in 
this joint.  No x-rays were taken of the veteran's right 
wrist, and the examiner did not diagnose a chronic disability 
of this joint.  

In January 1999, the veteran underwent a VA examination at 
which time he reiterated his assertion that he injured his 
right wrist and right elbow in the June 1989 motor vehicle 
accident.  In particular, he described pain and swelling in 
his right wrist as well as pain in his right elbow.  He also 
reported that he had a chip in his right elbow which was 
uncomfortable.  

A physical examination of the veteran's right wrist 
demonstrated 55 degrees of dorsiflexion, 70 degrees of palmar 
flexion, 40 degrees of ulnar deviation, 30 degrees of radial 
deviation, a small amount of dorsal swelling most likely 
suggestive of either ganglion-type swelling or synovitis in 
the dorsal surface of the joint, no weakness muscles 
(including dorsiflexior, palmar flexors, radial deviator, and 
ulnar deviator) which had a strength of 5/5, a small amount 
of synovitis, and no other abnormality.  A physical 
evaluation of the veteran's right elbow reflected 135 degrees 
of flexion, zero degrees of extension, 85 degrees of 
supination, 90 degrees of pronation, muscle (including 
biceps, triceps, brachialis, supinator, and pronator) of 5/5 
strength and no weakness, a small chip overlying the 
olecranon area, and no other abnormality.  

X-rays taken of the veteran's right wrist in January 1999 
showed no bone or joint abnormality, no evidence of acute or 
recent fracture or dislocation, smooth and regular articular 
cortices, no unusual soft tissue calcifications.  X-rays 
taken of the veteran's right elbow on the same day reflected 
some cortical irregularity of the anterior portion of the 
capitellum of the proximal ulna, no firm evidence of a chip 
fracture, and no displacement of fat pads.  

With regard to the right wrist, the examiner diagnosed some 
mild synovitis and mild ganglionic swelling.  The examiner 
concluded that there was no evidence of any arthritis changes 
or fracture in this joint.  In addition, the examiner 
expressed his opinion that "[t]his type of problem could 
result from injury due to rupture of [the] capsule of [the] 
wrist joint or stretching of [the] capsule due to injury and 
may have been related to [the] truck accident."  With regard 
to the veteran's right elbow, the examiner concluded that the 
veteran had a cartilaginous small loose body in the olecrenon 
bursa which caused pain and discomfort for him when he rested 
the joint on a hard surface.  The examiner expressed his 
opinion that this condition is not related to the truck 
accident because cartilaginous loose bodies can develop 
without any injury.  Further, the examiner noted that the 
mild arthritic change in the capitellum of the right elbow, 
which was suggested in the radiological report, is "most 
likely related to his truck accident."  

Subsequently, in March 2001, the veteran underwent another VA 
orthopedic examination.  At that time, he complained of 
tenderness over the olecranon (which is also painful when 
resting on hard surfaces).  The veteran reported that, 
overall, he had few complaints of his right elbow.  The 
examiner noted that, although the original request for 
examination referred to an evaluation of the veteran's right 
wrist, the veteran gave no history of pain or symptomatology 
of this joint.  

A physical examination of the veteran's right upper extremity 
demonstrated normal functioning of his elbow flexors and 
extensors as well as his wrist flexors and extensors.  The 
veteran was found to have 5/5 muscle strength in his right 
upper extremity.  X-rays taken of the veteran right elbow 
showed moderate degenerative arthritic changes involving the 
coracoid and olecranon process and no evidence of a fracture.  
The examiner expressed his opinion that "[i]t is less likely 
as not that the injuries and/or complaints of the . . . 
[veteran's] right elbow were sustained in the t[r]uck 
accident."  

In an August 2001 addendum, the examiner who had conducted 
the March 2001 examination expressed his opinion that "[i]t 
is less likely . . . [than] not that the . . . [veteran's] 
right elbow and right wrist condition are due to the truck 
accident."  The basis for the examiner's conclusion was the 
lack of competent evidence of a fracture of either of these 
joints as a result of the truck accident.  The examiner 
explained that arthritis of a joint can be precipitated by a 
prior fracture.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such a disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  

Throughout the current appeal, the veteran has contended that 
he injured his right wrist and right elbow in an in-service 
truck accident in June 1989.  Additionally, he maintains 
that, since this in-service injury, he has continued to 
experience problems (including pain and swelling) in his 
right wrist and right elbow.  See, e.g., T. at 1, 10-11, 18.  

The Board acknowledges that the service medical records 
reflected objective evaluation findings of abrasions on the 
veteran's right elbow as well as his subjective complaints of 
right wrist pain following the June 1989 truck accident.  
Significantly, however, initial post-service medical records 
were essentially negative for residuals of any type of injury 
to either of these joints.  In particular, x-rays taken of 
both of these joints in July 1989 approximately one month 
after the truck accident were negative.  

The first competent evidence of pathology associated with 
either the veteran's right wrist or his right elbow is dated 
in January 1999, when he underwent a VA examination.  
According to the report of this evaluation, the veteran had 
some mild synovitis and mild ganglionic swelling in his right 
wrist as well as a cartilaginous small loose body in the 
olecrenon bursa of his right elbow which caused pain and 
discomfort for him when he rested the joint on a hard 
surface.  

In this regard, the Board acknowledges that, while the 
examiner concluded that the veteran's right elbow condition 
was not related to the truck accident because cartilaginous 
loose bodies could develop without any injury, the examiner 
also expressed his opinion that the veteran's right wrist 
problems "may . . . be . . . related to [the] truck 
accident" and that the mild arthritic change in the 
capitellum of the right elbow, which was suggested in the 
radiological report, was "most likely related to his truck 
accident."  Importantly, however, these conclusions made by 
the examiner were based upon the veteran's assertion that he 
had significantly injured his right wrist and right elbow in 
the June 1989 truck accident.  As the Board has previously 
noted in this decision, the service medical records simply 
reflect the veteran's complaints of right wrist pain a couple 
of weeks after the accident and abrasions of his right elbow.  

Significantly, the VA orthopedic examination subsequently 
conducted on the veteran's right upper extremity in March 
2001 was negative.  Specifically, this evaluation 
demonstrated normal functioning of the veteran's elbow 
flexors and extensors and of his wrist flexors and extensors 
as well as 5/5 muscle strength in the right upper extremity.  
Furthermore, the veteran gave no history of pain or 
symptomatology of his right wrist.  

Although x-rays taken of the veteran right elbow at the March 
2001 evaluation showed moderate degenerative arthritic 
changes involving the coracoid and olecranon process and no 
evidence of a fracture, the examiner expressed his opinion 
that "[i]t is less likely . . . [than] not that the . . . 
[veteran's] right elbow and right wrist condition are due to 
the truck accident."  The basis for the examiner's 
conclusion was the lack of competent evidence of a fracture 
of either of these joints as a result of the truck accident.  
The examiner explained that arthritis of a joint can be 
precipitated by a prior fracture.  

Based on these relevant medical records, the Board must 
conclude, therefore, that the moderate degenerative arthritis 
of the veteran's right elbow has not been determined to be 
associated with the in-service truck accident in June 1989.  
Further, the claims folder contains no competent evidence of 
arthritis of the right elbow within a year after the 
veteran's separation from military duty.  Also, a chronic 
right wrist disability manifested by pain has not been found 
to be related to this in-service truck accident in June 1989.  
Consequently, the veteran's right wrist condition (manifested 
by complaints of pain), as well as his right elbow arthritis, 
cannot be determined to have been incurred in, or aggravated 
by, his active military service.  Moreover, the arthritis of 
his right elbow may not be presumed to have been so incurred.  
See, 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Clearly, a chronic right wrist disability was not incurred 
in, or aggravated by, service.  Moreover arthritis of the 
right elbow was not incurred in, or aggravated by, such 
service and, in fact, may not be presumed to have been so 
incurred.  As such, the Board must conclude that the 
preponderance of the evidence is against the veteran's claims 
for service connection for residuals of a right wrist injury 
and for residuals of a right elbow injury.  Consequently, his 
claims must be denied.


ORDER

Service connection for residuals of a right wrist injury is 
denied.  

Service connection for residuals of a right elbow injury is 
denied.  



	                        
____________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



